Citation Nr: 1814768	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-37 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an annual clothing allowance.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 through March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for an annual clothing allowance was denied in a September 2017 decision issued by the RO in Fayetteville, North Carolina.  A timely Notice of Disagreement of that denial was received by the Board in February 2018.  VA has not taken any further action as to that issue.

In instances where the Veteran has filed a timely NOD and VA has not issued a Statement of the Case (SOC) addressing the issues preserved for appeal in the NOD, the Board is required to remand those issues to the AOJ so that they may be readjudicated by the AOJ.  If the RO's disposition remains unfavorable, the Veteran must be provided an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, on remand, the AOJ should readjudicate the issue of the Veteran's entitlement to an annual clothing allowance, and if adjudicated unfavorably, provide the Veteran with an SOC as to that issue.

Concerning the issue of the Veteran's entitlement to SMC based on the need for regular aid and attendance and by reason of being housebound, the Veteran has asserted in his claim that he requires assistance with various activities of daily living such as bathing, toileting, preparing food, performing household chores, and being taken to his medical appointments due primarily to the disabilities in his back and right shoulder.  In a November 2015 statement, he asserts also that he is in need of a home nurse for ongoing care and management of residual symptoms associated with his pilonidal cyst.

The available treatment records show that the Veteran was followed privately through 2015 for ongoing and worsening low back and shoulder pain that were managed by medications including Oxycodone and Lyrica.  An April 2015 VA treatment record notes that the Veteran was having difficulty cleaning himself properly after toileting and that he also needed assistance changing the dressing over the site where his pilonidal cyst was excised.  The treating VA physician remarked at that time that the Veteran "is sicker than he thinks he is and would benefit of having more supervision round the clock..."  Indeed, the April 2015 VA treatment records indicate that the Veteran was arranged to receive skilled geriatric nursing care seven times a week.  Photographs provided from the Veteran depict ongoing residual bleeding associated with the excision of his pilonidal cyst, though notably, it is unclear from the record as to when those photographs were taken.

Concurrent with the foregoing, a March 2015 disability benefits questionnaire completed by Dr. A.C. opines that the Veteran was limited in his ability to stand, walk, and prepare meals and required assistance in bathing and toileting.  Although he opined that the Veteran was in need of nursing home care, he stated that such care was needed to perform two dressing changes per day.  To that end, it is unclear as to whether Dr. A.C. was of the opinion that the Veteran was in need of regular aid and attendance or whether the Veteran was simply in need of assistance in changing his dressings.  Similarly, Dr. A.C. noted that the Veteran remained in bed essentially from 9:00 p.m. through 9:00 a.m. and was essentially confined to a chair from 9:00 a.m. through 6:00 p.m.  Further, he noted that the Veteran remained capable of leaving the house for his medical appointments, which was approximately two or three times a week.  It is also unclear from Dr. A.C.'s questionnaire as to whether he believed that the Veteran was bedridden or housebound, and if so, whether the Veteran's status was due exclusively to his service-connected disabilities.
The Veteran has not yet been afforded a VA examination to determine whether his service-connected disabilities have caused the Veteran to be in need of regular aid and attendance or housebound.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4) (2017).

Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his service-connected disabilities since August 2015.  VA must then make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claim for an annual clothing allowance should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SOC and be given an opportunity to respond.

2.  The Veteran should be asked whether he has additional evidence pertaining to his service-connected disabilities and/or his claim for SMC based on the need for regular aid and attendance and by reason of being housebound.  If so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from June 2015 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development in #2 has been completed to the extent possible, the Veteran should be afforded a VA examination to determine whether his service-connected disabilities render him in need of regular aid and attendance and/or render him housebound.  The claims file must be made available to the designated examiner, and the examiner must specify in the examination report that the file was reviewed.

For purposes of the examination, the examiner will note that service connection is in effect for the Veteran for:  obstructive sleep apnea (rated 50% disabling); adjustment disorder with mixed emotional features including anxiety, depression, irritability, and dyssomnia (rated 30% disabling); left knee osteoarthritis (rated 10 percent disabling); right ankle strain with degenerative changes (rated 10 percent disabling); right shoulder osteoarthritis status-post surgery (rated 10 percent disabling); left hip strain (rated 10 percent disabling); left ankle strain (rated 10 percent disabling); right wrist strain and ulnar styloid cyst (rated 10 percent disabling); right hip strain (rated 10 percent disabling); right elbow strain (rated 10 percent disabling); left shoulder strain (rated 10 percent disabling); right knee strain (rated 10 percent disabling); lumbar spine strain and degenerative disc disease with osteoarthritis at L3-4 (rated 10 percent disabling); cervical spine strain with degenerative disc disease C5-6 (rated 10 percent disabling); tinnitus (rated 10 percent disabling); hiatal hernia and duodenal ulcers (rated 10 percent disabling); left elbow dislocation with residual fragmentation (rated 10 percent disabling); right foot metatarsophalangeal joint osteoarthritis, foreign body of the fifth metatarsal, opacity of plantar surface, and gout of the right great toe (rated non-compensable); fracture of the right long (third) finger (rated non-compensable); hypertension (rated non-compensable); hemorrhoids (rated non-compensable); status-post laceration of the right thigh with residual scar (rated non-compensable); right shoulder surgical scar associated with right shoulder osteoarthritis status-post surgery (rated non-compensable); pilonidal cyst and scar, status-post previous pilonidal cyst removal (rated non-compensable); tension headaches (rated non-compensable); and right thigh subcutaneous nerve injury with decreased sensation (rated non-compensable).

All necessary tests and studies should be conducted.  The examiner should identify the extent to which the Veteran's service-connected disabilities impact his activities of daily living and his capability for self-care.  The examiner's assessment must include, but not be limited to, evaluation of such factors as:  the Veteran's ability or inability to dress or undress himself or to keep himself clean and presentable; ability or inability to feed himself; ability or inability to attend to the wants of nature; any need of adjustment of any special prosthetic or orthopedic appliance (to include dressing or bandage changes); and any incapacity, whether physical or mental, that requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  The examiner should also address whether the Veteran's service-connected disabilities have caused the Veteran to be permanently housebound.

The examiner's opinions must be accompanied by a complete and detailed rationale with reference to supporting evidence in the record and supporting medical principles.  If the examiner is unable to reach the opinions being sought without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.  Findings from the examination and the examiner's opinions and rationale should be expressed in a report that is associated with the record.

4.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

